AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as
of September 15, 2011 (as amended, supplemented or otherwise modified and in
effect from time to time, this “Amendment”), among TRIMAS CORPORATION, a
Delaware corporation (“TriMas Corp.”), the subsidiaries of TriMas Corp.
identified as Sellers on Schedule I, as sellers (each, individually, a “Seller”
and collectively, the “Sellers”), and TSPC, INC., a Nevada corporation, as
purchaser (in such capacity, the “Purchaser”).
W I T N E S S E T H :
WHEREAS, TriMas Corp., the Sellers and the Purchaser are parties to that certain
Amended and Restated Receivables Purchase Agreement dated as of December 29,
2009 (the “Agreement”); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments.
1.1.    All references in the Agreement to “Wachovia Bank, National Association”
are hereby replaced with references to its successor by merger, “Wells Fargo
Bank, National Association.”
1.2.    Section 1.01 of the Agreement is hereby amended to insert “(a)”
immediately after the heading of such Section and to insert the following at the
end thereof:
(b)     In addition, the following terms shall have the meanings specified
below:
“Fronting Fee” has the meaning provided in the Fee Letter.
“LC Commission” means, for any Letter of Credit: (a) the sum of (i) the LC Fee
plus (ii) 10 basis points, multiplied by (b) the face amount of such Letter of
Credit (or, in the case of an increase in the face amount of such Letter of
Credit, on the amount of such increase), multiplied by (c) a fraction, the
numerator of which shall be the actual number of days until such Letter of
Credit’s expiry date (or, in the case of an extension, the actual number of days
from but excluding the initial expiry date to and including the extended expiry
date), and the denominator of which shall be 360 days. For the avoidance of
doubt, the LC Commission shall be payable on or before the date of issuance of
each Letter of Credit (on the face amount thereof), on the date of any increase
in the face amount of any Letter of Credit (on the amount of such increase), and
on the date of extension of the expiry date of any Letter of

--------------------------------------------------------------------------------

Credit (on the face amount thereof as of such extension date).
“LC Fee” has the meaning provided in the Fee Letter.
“LC Issuer” means Wells Fargo Bank, National Association and its successors and
permitted assigns.
“Letter of Credit” means a stand-by letter of credit issued by the LC Issuer in
U.S. dollars upon application of Purchaser at the request of and for the account
of a Seller or one of its Affiliates with whom such Seller has entered into a
reimbursement agreement with an expiry date occurring not later than one year
after the date of issuance, as extended from time to time in accordance with
this Agreement and the Receivables Transfer Agreement.
“Letter of Credit Request” means a request in the form of Exhibit C hereto, with
appropriate insertions thereto, duly executed by a Seller.
1.3.    The following new Sections are hereby added to the Agreement:
SECTION 2.03. Issuance of Letters of Credit.


(a)    Letter of Credit Requests; LC Commission and Fronting Fee (If Any). At
any time while the Receivables Transfer Agreement remains in effect, if any
Seller delivers a Letter of Credit Request to Purchaser and pays to Purchaser
the applicable LC Commission on or before the issuance date and the date of any
increase in amount or extension of expiry date, subject to the terms of the
Receivables Transfer Agreement, Purchaser will endeavor to obtain and deliver
the Letter of Credit described in such Letter of Credit Request; provided that
the outstanding principal balance of the subordinated loans owing to TriMas
Corp. as agent for such Seller under the Subordinated Note at all times equals
or exceeds the aggregate undrawn amount of all Letters of Credit outstanding at
the request of such Seller.
(b)    Reimbursement by Applicable Seller. If any Letter of Credit is drawn, the
applicable Seller hereby absolutely and unconditionally agrees to reimburse
Purchaser therefor on demand, together with interest on the unreimbursed amount
until paid at a rate per annum equal to the LMIR (as defined in the Receivables
Transfer Agreement) or, solely if the LMIR is not then available, at a rate per
annum equal to the sum of the Alternate Base Rate (as defined in the Receivables
Transfer Agreement) plus the Applicable Margin (as defined in the Receivables
Transfer Agreement) then in effect. Without in any way limiting Purchaser’s
rights to reimbursement hereunder, Purchaser is hereby authorized to offset
amounts owing to it pursuant to the preceding sentence against the outstanding
principal balance owing by Purchaser to TriMas Corp. as agent for the applicable
Seller under the Subordinated Note, or through the reduction of Purchase Price
otherwise payable pursuant to this Agreement by Purchaser to such Seller as of
the d

--------------------------------------------------------------------------------

ate of reimbursement.
(c)    Obligations Absolute. Each Seller’s obligations under Section 2.03(b)
shall be absolute and unconditional under any and all circumstances and
irrespective of (i) any lack of validity or enforceability of such Letter of
Credit, the related LC Application (as defined in the Receivables Transfer
Agreement) or this Agreement; (ii) the existence of any claim, counterclaim,
set-off, defense or other right that such Seller or any other Seller may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the LC Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction; (iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
(provided that such draft, demand, certificate or other document presented
pursuant to such Letter of Credit appears on its face to comply with the terms
thereof) or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit; (iv) any payment by the LC
Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit (provided that such draft, demand, certificate or other document
presented pursuant to such Letter of Credit appears on its face to comply with
the terms thereof); or any payment made by the LC Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code of the United States, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally; (v) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to the departure from any
guarantee, for all or any of the obligations of such Seller or any other Seller
in respect of any Letter of Credit; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Seller.
SECTION 2.04. Extensions of Letters of Credit. From time to time prior to the
Termination Date, any Seller for which a Letter of Credit has been obtained and
delivered by Purchaser may request that Purchaser arrange for the extension of
the expiration date of such Letter of Credit, and the Purchaser shall obtain and
deliver such extension and for up to one year. If LC Issuer agrees to such
extension in accordance with the terms of the Receivables Transfer Agreement,
such Seller shall

--------------------------------------------------------------------------------

pay Purchaser the applicable LC Commission for the extended period. Such payment
may be made in cash, by reduction of amounts owing to TriMas Corp., as agent for
such Seller, under the Subordinated Note, or through reduction of Purchase Price
otherwise payable on such date by Purchaser pursuant to this Agreement.
SECTION 2.05. Fronting Fee. At any time there is more than one RTA Purchaser
under the Receivables Transfer Agreement, while any Letter of Credit remains
outstanding at the request of any Seller, such Seller shall pay to Purchaser in
arrears on each Monthly Payment Date such Seller’s ratable share of a
fully-earned and non-refundable fee equal to the Fronting Fee.
1.4.    The Agreement is hereby amended to add a new Exhibit C thereto in the
form of Annex I to this Amendment.
2.    Representations and Warranties. In order to induce the Purchaser to enter
into this Agreement and the Administrative Agent and LC Issuer to consent to the
terms hereof, each of the Sellers hereby represents and warrants to the
Purchaser, the Administrative Agent and LC Issuer as follows:
(a)    Legal Existence and Power. Such Seller is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of the state of its organization and has all requisite corporate or
limited liability company power and all material governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted except where the failure to
have such licenses, authorizations, consents and approvals would not have a
Material Adverse Effect. Such Seller is duly qualified to do business in, and is
in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.
(b)    Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by such Seller of this Amendment are within such
Seller’s corporate or limited liability company powers, have been duly
authorized by all necessary corporate or limited liability company action,
require no action by or in respect of, or filing with, any Official Body or
official thereof, and do not contravene, or constitute a default under, any
provision of applicable law, rule or regulation or of the Certificate of
Incorporation or the By-Laws (or other organizational documents) of such Seller
or of any agreement, judgment, injunction, order, writ, decree or other
instrument binding upon the Seller or result in the creation or imposition of
any Adverse Claim on the assets of such Seller (except those created by the
Agreement and the Receivables Transfer Agreement).
(c)    Binding Effect. The Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of such Seller, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,

--------------------------------------------------------------------------------

reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(d)    Solvency. Such Seller is not insolvent, does not have unreasonably small
capital with which to carry on its business, is able to pay its debts generally
as they become due and payable, and its liabilities do not exceed its assets.
TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a consolidated
basis, solvent.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received counterparts hereof duly
executed by each of the parties hereto and consented to by the Administrative
Agent and the LC Issuer.
(b)    The Administrative Agent shall have received a copy of resolutions of
each Seller’s and the Purchaser’s board of directors (or comparable body)
authorizing its execution, delivery and performance of this Amendment and the
other documents contemplated hereby, certified by its Secretary or an Assistant
Secretary as being a true and correct copy of a duly adopted resolution that
remains in full force and effect.
(c)    The Administrative Agent shall have received counterparts of an amendment
and restatement of the Receivables Transfer Agreement, together with all
documents and opinions required thereunder, in each case, duly executed by each
of the parties thereto.
4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    The parties hereto hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby. Each party hereto hereby irrevocably waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing in this Section 4.2 shall affect the right of
the Purchaser to bring any other action or proceeding against any of the Sellers
or its property in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a

--------------------------------------------------------------------------------

signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment to the fullest extent
permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The RTA Purchasers, the LC Issuer and the Administrative Agent are each
intended by the parties hereto to be third-party beneficiaries of this
Amendment.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof. Annex I
referred to herein shall constitute a part of this Amendment and is incorporated
into this Amendment for all purposes.
4.6    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
(Signature Page Follows)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TriMas Corp., the Purchaser and the Sellers each have caused
this Amendment to be duly executed by their respective officers as of the day
and year first above written.
TRIMAS CORPORATION


By:    /s/ Robert J. Zalupski
Name:    Robert J. Zalupski
Title:    Vice President Finance, Corporate Development & Treasurer


As Sellers:


ARROW ENGINE COMPANY, A DELAWARE CORPORATION
LAMONS GASKET COMPANY, A DELAWARE CORPORATION
MONOGRAM AEROSPACE FASTENERS, INC., A DELAWARE CORPORATION
NORRIS CYLINDER COMPANY, A DELAWARE CORPORATION
RIEKE CORPORATION, AN INDIANA CORPORATION
CEQUENT PERFORMANCE PRODUCTS, INC., A DELAWARE CORPORATION
CEQUENT CONSUMER PRODUCTS, INC., AN OHIO CORPORATION
HI-VOL PRODUCTS LLC, A DELAWARE CORPORATION
KEO CUTTERS, INC., A MICHIGAN CORPORATION
RICHARDS MICRO-TOOL, INC., A DELAWARE CORPORATION


  
By: /s/ Joshua A. Sherbin
Name: Joshua A. Sherbin
Title:    Vice President & Secretary


As the Purchaser:


TSPC, Inc.


By: /s/ Robert J. Zalupski
Name: Robert J. Zalupski
Title: Vice President & Secretary    

--------------------------------------------------------------------------------





Acknowledged, consented to and agreed as of the date first above written:
WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent for the benefit of
the RTA Purchasers and as LC Issuer


By:    /s/ Eero Maki
Name:     Eero Maki
Title: SVP

--------------------------------------------------------------------------------




Annex I


EXHIBIT C


FORM OF LETTER OF CREDIT REQUEST


[Date]


TSPC, Inc.
______________________________
_______________________________


Attention: ________________


Re: LETTER OF CREDIT REQUEST
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of December 29, 2009 (as amended by Amendment No. 1 dated as
of September 15, 2011, and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Agreement”), among
TRIMAS CORPORATION, a Delaware corporation (“TriMas Corp.”), the subsidiaries of
TriMas Corp. identified as Sellers on Schedule I thereto (each, individually, a
“Seller” and collectively, the “Sellers”), and TSPC, INC., a Nevada corporation,
as purchaser (in such capacity, the “Purchaser”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.
In consideration of our payment to you of the LC Commission on or before the
date of issuance of the below-described standby Letter of Credit (on the face
amount thereof), on the date of any increase in the face amount of such Letter
of Credit (on the amount of such increase), and on the date of extension of the
expiry date of such Letter of Credit (on the face amount thereof as of such
extension date), you are hereby requested to arrange for and obtain the issuance
of a standby Letter of Credit with the following terms for your account:
1.    Name and address of beneficiary: ________________________
    2.    To be delivered by [overnight carrier/teletransmission/mail/other
(specify)]
    3.    Amount: US$_____________
    4.    Advising bank name and address, if applicable: ___________________
    5.    Expiration date (not to exceed one year from the date of issuance or
extension):
        _________________
    6.    Credit to be available for payment against beneficiary’s draft(s)
drawn at sight





--------------------------------------------------------------------------------




        accompanied by the following documents (check one):
        
        o Statement purportedly signed by the beneficiary which reads as
        follows: ________________.
o Other Documents: ________________________________
o Special Conditions (including, if you have a preference, selection of
        UCP or ISP98)
o Issue substantially in form of attached specimen.
7.
We hereby certify to you that after giving effect to the issuance of this Letter
of Credit, the aggregate outstanding principal balance of the subordinated loans
owing by you to TriMas Corp. for our benefit under the Subordinated Note equals
or exceeds the aggregate undrawn balance of all Letters of Credit outstanding at
our request.

[8.    If the beneficiary specified above is a financial institution that is to
issue its own
        undertaking based on this requested Letter of Credit: Request
beneficiary to issue
        and deliver its (specify type of undertaking) ________ in favor of
        __________ for an amount not exceeding the amount specified above,
        effective immediately relative to (specify contract number or other
pertinent
        reference) __________ to expire on ____________.]


Sincerely,
_____________________________, as a Seller


By: ___________________________
Name:
Title:


